Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are pending

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 of instant application, i.e., 16/733,955, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,886,445, application number 14/592,893, in view of  Gupta.  

14/592,893
1.  A method comprising:
16/733,955
21. A method, comprising:

14/592,893
obtaining datacenter entity information associated with a datacenter at an initial time, wherein the datacenter entity information includes physical connections and hierarchical relationships of 

14/592,893
compressing and storing the datacenter entity information as a datacenter frame of reference;

14/592,893
obtaining datacenter entity information changes associated with the datacenter at times other than the initial time, wherein the datacenter entity information changes includes changes to the physical connections and the hierarchal relationships of the physical entities of the datacenter or changes to the hierarchal relationships of the virtual entities of the datacenter;

14/592,893
compressing and storing the datacenter entity information changes with respect to the datacenter entity frame of reference;

14/592,893
receiving a natural language based search query including a phrase or abbreviation for information associated with managing operation of the datacenter;
16/733,955
receiving, by a computing device, a natural language based search query for information associated with managing operation of a datacenter;


identifying a portion of the datacenter entity information or the datacenter entity information changes relevant to the natural language based search query;

14/592,893
identifying physical connections and hierarchal relationships of the physical entities of the datacenter relevant to the natural language based search query:

14/592,893
identifying hierarchal relationships of the virtual entities of the datacenter relevant to the natural language based search query; 
16/733,955
accessing hierarchal relationships of virtual entities relevant to the natural language based search query;

14/592,893
identifying an intent of the natural language based search query based on the identified physical connections and hierarchal relationships of the physical entities and the identified hierarchal relationships of the virtual entities;

14/592,893
performing a natural language based search of the data pertaining to operation of the data center based on the intent of the natural language based search query; and

performing a natural language based search, by the computing device, of data pertaining to operation of the data center based on the hierarchical relationships; and

14/592,893
generating results of the search other than results from a keyword based search. 
16/733,955
 generating, by the computing device, results of the natural language based search other than results from a keyword based search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
10/26/2021